DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 recites “said outlet,” which lacks proper antecedent basis.
Claim 1, line 10 recites “said pinch mount,” which lacks proper antecedent basis.
Claim 1, line 11 recites “said ring,” which lacks proper antecedent basis.
Claim 2, line 2 recites “an outlet” however an outlet has already been recited in claim 1 and therefore it’s confusing if applicant is introducing a new and different outlet.
Claim 5 recites “a ring” however a ring has already been recited in claim 1 and therefore it’s confusing if applicant is introducing a new and different ring.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudry et al. (2003/0140920) in view of Pezzano et al. (2013/0269686), Connell (2,073,335), Huston et al. (3,903,884) and Bozikis (2017/0331225).
Regarding claim 1, in fig. 1-4 Chaudry discloses a pediatric nebulizer assembly for delivering gas and a nebulized medication to a pediatric patient (abstract), said assembly comprising: a gas hose (extending downwardly from the nebulizer in fig. 3 [0081]) coupled to a gas supply [0081]; a nebulizer 8 containing a fluid medication [0081], said nebulizer engaging said hose wherein said nebulizer is configured to nebulize the fluid medication into a gas (from the hose) for delivering outwardly through said outlet [0081]; a tee fitting 3 releasably engaging said nebulizer (Fig. 1 and 2) wherein said tee fitting is configured to receive the nebulized fluid medication and the gas [0081]; a mouthpiece 5 being attachable to said tee fitting (Fig. 2-3) wherein said mouthpiece is configured to receive the nebulized fluid medication and the gas for inhalation by a patient [0081], but is silent regarding that the gas is oxygen and an elbow fitting being attachable to said tee fitting when said mouthpiece is not coupled to said tee fitting wherein said elbow fitting is configured to receive the nebulized fluid medication and the oxygen; and a barrel being attachable to said elbow fitting when said mouthpiece is not attached to said tee fitting. However, in fig. 3A-3C Pezzano teaches a nebulizer that uses oxygen to aerosolize [0062] and an elbow fitting 321 being attachable to a tee fitting 319 when a mouthpiece is not (directly) coupled to said tee fitting wherein said elbow fitting is configured to receive the nebulized fluid medication and the oxygen (via nebulizer 310 [0062]); and a barrel (307 and patient connector) being attachable to said elbow fitting (Fig. 3C [0066]) when said mouthpiece is not attached to said tee fitting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudry’s nebulizer with oxygen, an elbow and barrel, as taught by Pezzano, for the purpose of providing an alternate gas depending on the user’s needs and an alternate configuration having the predictable results of providing nebulized medicament to a user. The modified Chaudry discloses that the oxygen hose is comprised of an oxygen safe material (the hose receives oxygen and therefore must be an oxygen safe material) thereby facilitating said oxygen hose to be fluidly coupled to an oxygen supply ([0062] Pezzano), and the barrel is configured to receive the nebulized fluid medication (Fig. 3C Pezzano), but is silent regarding that the barrel is a rifled barrel. However, in fig. 2 Connell teaches a delivery conduit that is rifled (see spiraling groove 8 within breathing tube). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaudry’s barrel with a rifled barrel, as taught by Connell, for the purpose of lowering the passage resistance (Col. 2, ll. 30-35 Connell). The modified Chaudry discloses that the oxygen thereby enhancing delivery to a pediatric patient that may be not be capable of inhaling through said mouthpiece (due to the lowered resistance Col. 2, ll. 30-35 Connell). The modified Chaudry is silent regarding a mount being configured to grip a support for retaining said mount on the support, said ring engaging said tee fitting thereby facilitating said nebulizer and said tee fitting to be mounted to the support. However, in fig. 2-4 Huston teaches a mount 23 being configured to grip a support for retaining said mount on the support (there must be some amount of grip between the support and portion 81, Col. 7, ll. 12-37), said ring engaging a fitting (Fig. 2) thereby facilitating a nebulizer and said fitting to be mounted to the support (Col. 7, ll. 12-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaudry’s tee fitting with the addition of a mount, as taught by Huston, for the purpose of allowing for rotation of the nebulizer depending on the user’s orientation to prevent any spilling or leakage (Col. 7, ll. 12-37 Huston). The modified Chaudry is silent regarding that mount is a pinch mount. However, Bozikis teaches a mount 5 having a ring (43 and 44) and a pinch portion 10 [0062]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaudry’s portion 81 with a pinching portion, as taught by Bozikis, for the purpose of providing an alternate attachment structure having the predictable results of attaching the mount).
Regarding claim 2, the modified Chaudry discloses that said nebulizer has an inlet (inlet of 8 attached to oxygen hose, fig. 4 Chaudry), a reservoir (medicament is shown being poured into the reservoir in fig. 1, Chaudry) being in fluid communication with said inlet (Fig. 2) and an outlet (outlet of 8 attached to 4, Chaudry) being in fluid communication with said reservoir, said reservoir containing the fluid medication ([0081] Chaudry), said inlet engaging said oxygen hose (Fig. 2 Chaudry) wherein said nebulizer is configured to nebulize the fluid medication into the oxygen ([0062] Pezzano) for delivering outwardly through said outlet ([0081] Chaudry).
Regarding claim 3, the modified Chaudry discloses that said tee fitting has an input (portion of 3 that attaches to 8, Chaudry) and a pair of outputs (one outlet that attaches to 5 and opposite output, Chaudry) each being in fluid communication with said input (Fig. 2 Chaudry), said input engaging said outlet of said nebulizer (Fig. 1-2 Chaudry) wherein said tee fitting is configured to receive the nebulized fluid medication and the oxygen ([0081] Chaudry, [0062 Pezzano), each of said outputs being oriented to extend along a line being oriented perpendicular to a line extending through said input (Fig. 2 Chaudry), said outputs being positioned on opposite ends of said tee fitting from each other (Fig. 2 Chaudry).
Regarding claim 4, the modified Chaudry is silent regarding a cap being removably attachable to a respective one of said outputs on said tee fitting for closing said respective output wherein said cap is configured to inhibit the nebulized fluid medication and the oxygen from passing through said respective output. However, Pezzano teaches a cap being removably attachable to a respective one of said outputs on said tee fitting for closing said respective output wherein said cap is configured to inhibit the nebulized fluid medication and the oxygen from passing through said respective output ([0069] spare port 320 may be capped). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaudry’s spare outlet with the addition of a removable cap, as taught by Pezzano, for the purpose of preventing medicament from escaping from the spare outlet.
Regarding claim 5, the modified Chaudry discloses that said pinch mount has a ring (85 Huston) coupled to a pair of pinchers (each arm of 10, Bozikis), each of said pinchers being biased toward each other wherein each of said pinchers is configured to grip a support for retaining said pinch mount on the support (they are biased in order to retain cords or anything tubular, such as a tubular support, Bozikis), said ring having said tee fitting being extendable therethrough  (Fig. 5, Huston) thereby facilitating said nebulizer and said tee fitting to be mounted to the support (Fig 1 Huston, Fig. 4B Bozikis), but is silent regarding that the ring is pivotally coupled to the pair of pinchers. However, in fig. 4B Bozikis teaches that the ring (43 and 44) are pivotally coupled (due to hinge 7) to the pair of pinchers (arms of 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaudry’s ring with a pivotable ring, as taught by Bozikis, for the purpose of providing an easier attachment without having to disable the nebulizer assembly.
Regarding claim 6, the modified Chaudry discloses that said elbow fitting has an inlet (inlet of 321 mates with 319, Pezzano) being oriented perpendicular to an outlet (313B, Fig. 3B Pezzano), said inlet of said elbow fitting engaging a respective one of said outputs on said tee fitting (Fig. 3B Pezzano).
Regarding claim 8, the modified Chaudry discloses that said rifled barrel is internally rifled (Fig. 2, Connell) wherein said rifled barrel is configured to induce rotation into the flow of the nebulized fluid medication and the oxygen (due to the spiral structure taught by Connell).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudry in view of Pezzano, Connell, Huston and Bozikis, as applied to claim 1 above, in further view of Reevell (2020/0316325).
Regarding claim 7, the modified Chaudry is silent regarding that said rifled barrel tapers to a blunt point wherein said rifled barrel is configured to increase pressure of the nebulized fluid medication and the oxygen with the Venturi effect. However, in fig. 1-3 Reevell teaches an aerosol mouthpiece barrel that tapers to a blunt point [0129]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaudry’s barrel end with a tapered end ending in a blunt point, as taught by Reevell, for the purpose of providing an alternate distal end having the predictable results of directing aerosol to a user’s mouth.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudry et al. (2003/0140920) in view of Pezzano et al. (2013/0269686), Connell (2,073,335) Huston et al. (3,903,884), Bozikis (2017/0331225) and Reevell (2020/0316325).
Regarding claim 9, in fig. 1-4 Chaudry discloses a pediatric nebulizer assembly for delivering gas and a nebulized medication to a pediatric patient (abstract), said assembly comprising: a gas hose (extending downwardly from the nebulizer in fig. 3 [0081]) coupled to a gas supply [0081]; a nebulizer 8 having an inlet, (inlet of 8 attached to oxygen hose, fig. 4 Chaudry), a reservoir (medicament is shown being poured into the reservoir in fig. 1, Chaudry) being in fluid communication with said inlet (Fig. 2) and an outlet (outlet of 8 attached to 4, Chaudry) being in fluid communication with said reservoir, said reservoir containing the fluid medication ([0081] Chaudry), said inlet engaging said gas hose (Fig. 2 Chaudry) wherein said nebulizer is configured to nebulize the fluid medication into the gas ([0081] Chaudry) for delivering outwardly through said outlet ([0081] Chaudry); a tee fitting 3 having an input (portion of 3 that attaches to 8, Chaudry) and a pair of outputs (one outlet that attaches to 5 and opposite output, Chaudry) each being in fluid communication with said input (Fig. 2 Chaudry), said input engaging said outlet of said nebulizer (Fig. 1-2 Chaudry) wherein said tee fitting is configured to receive the nebulized fluid medication and the gas ([0081] Chaudry), each of said outputs being oriented to extend along a line being oriented perpendicular to a line extending through said input (Fig. 2 Chaudry), said outputs being positioned on opposite ends of said tee fitting from each other (Fig. 2 Chaudry), a mouthpiece 5 being attachable to said tee fitting (Fig. 2-3) wherein said mouthpiece is configured to receive the nebulized fluid medication and the gas for inhalation by a patient [0081], said mouthpiece having an input that engages a respective one of said outputs on said tee fitting (Fig. 2 show the mouthpiece 5 input ready to engage a respective one of said outputs of the tee fitting 3), but is silent regarding that the gas is oxygen and an elbow fitting being attachable to said tee fitting when said mouthpiece is not coupled to said tee fitting wherein said elbow fitting is configured to receive the nebulized fluid medication and the oxygen; and a barrel being attachable to said elbow fitting when said mouthpiece is not attached to said tee fitting. However, in fig. 3A-3C Pezzano teaches a nebulizer that uses oxygen to aerosolize [0062] and an elbow fitting 321 being attachable to a tee fitting 319 when a mouthpiece is not (directly) coupled to said tee fitting wherein said elbow fitting is configured to receive the nebulized fluid medication and the oxygen (via nebulizer 310 [0062]); and a barrel (307 and patient connector) being attachable to said elbow fitting (Fig. 3C [0066]) when said mouthpiece is not attached to said tee fitting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudry’s nebulizer with oxygen, an elbow and barrel, as taught by Pezzano, for the purpose of providing an alternate gas depending on the user’s needs and an alternate configuration having the predictable results of providing nebulized medicament to a user. The modified Chaudry discloses that the oxygen hose is comprised of an oxygen safe material (the hose receives oxygen and therefore must be an oxygen safe material) thereby facilitating said oxygen hose to be fluidly coupled to an oxygen supply ([0062] Pezzano), said elbow fitting has an inlet (inlet of 321 mates with 319, Pezzano) being oriented perpendicular to an outlet (313B, Fig. 3B Pezzano), said inlet of said elbow fitting engaging a respective one of said outputs on said tee fitting (Fig. 3B Pezzano), and the barrel is configured to receive the nebulized fluid medication and gas (Fig. 3C Pezzano), but is silent regarding that the barrel is a rifled barrel. However, in fig. 2 Connell teaches a delivery conduit that is rifled (see spiraling groove 8 within breathing tube). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaudry’s barrel with a rifled barrel, as taught by Connell, for the purpose of lowering the passage resistance (Col. 2, ll. 30-35 Connell). The modified Chaudry discloses that the oxygen thereby enhancing delivery to a pediatric patient that may be not be capable of inhaling through said mouthpiece (due to the lowered resistance Col. 2, ll. 30-35 Connell), but is silent regarding a mount being configured to grip a support for retaining said mount on the support, a ring engaging said tee fitting thereby facilitating said nebulizer and said tee fitting to be mounted to the support. However, in fig. 2-4 Huston teaches a mount 23 being configured to grip a support for retaining said mount on the support (there must be some amount of grip between the support and portion 81, Col. 7, ll. 12-37), said ring engaging a fitting (Fig. 2) thereby facilitating a nebulizer and said fitting to be mounted to the support (Col. 7, ll. 12-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaudry’s tee fitting with the addition of a mount, as taught by Huston, for the purpose of allowing for rotation of the nebulizer depending on the user’s orientation to prevent any spilling or leakage (Col. 7, ll. 12-37 Huston). The modified Chaudry is silent regarding that mount is a pinch mount and said ring being pivotally coupled to a pair of pinchers. However, in fig. 4B Bozikis teaches a mount 5 having a ring (43 and 44) and a pair of pinchers (each arm of 10 [0062]) being pivotally coupled to each other (due to hinge 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaudry’s portion 81 with a pair of pinchers pivotally coupled to the ring, as taught by Bozikis, for the purpose of providing an alternate attachment structure having the predictable results of attaching the mount to a support as well as providing an easier attachment without having to disable the nebulizer assembly due to the hinging structure. The modified Chaudry discloses that ), each of said pinchers being biased toward each other wherein each of said pinchers is configured to grip a support for retaining said pinch mount on the support (they are biased in order to retain cords or anything tubular, such as a tubular support, Bozikis), said ring having said tee fitting being extendable therethrough  (Fig. 5, Huston) thereby facilitating said nebulizer and said tee fitting to be mounted to the support (Fig 1 Huston, Fig. 4B Bozikis), but is silent regarding a cap being removably attachable to a respective one of said outputs on said tee fitting for closing said respective output wherein said cap is configured to inhibit the nebulized fluid medication and the oxygen from passing through said respective output. However, Pezzano teaches a cap being removably attachable to a respective one of said outputs on said tee fitting for closing said respective output wherein said cap is configured to inhibit the nebulized fluid medication and the oxygen from passing through said respective output ([0069] spare port 320 may be capped). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaudry’s spare outlet with the addition of a removable cap, as taught by Pezzano, for the purpose of preventing medicament from escaping from the spare outlet. The modified Chaudry is silent regarding that said rifled barrel tapers to a blunt point wherein said rifled barrel is configured to increase pressure of the nebulized fluid medication and the oxygen with the Venturi effect. However, in fig. 1-3 Reevell teaches an aerosol mouthpiece barrel that tapers to a blunt point [0129]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaudry’s barrel end with a tapered end ending in a blunt point, as taught by Reevell, for the purpose of providing an alternate distal end having the predictable results of directing aerosol to a user’s mouth. The modified Chaudry discloses that said rifled barrel is internally rifled (Fig. 2, Connell) wherein said rifled barrel is configured to induce rotation into the flow of the nebulized fluid medication and the oxygen thereby enhancing delivery to a pediatric patient that may be not be capable of inhaling on said mouthpiece (due to the spiral structure taught by Connell).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aslam (2015/0059739) and Jimenez et al. (4,446,644) to ring mounts with arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785